Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/494870 application originally filed September 17, 2019.
Amended claims 1, 2, 4-22 and 24, filed September 17, 2019, are pending and have been fully considered.  Claims 3, 23 and 25 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-22, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 13-22 and 24 of U.S. Patent No. 16/494611. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and co-pending application claim and disclose throughout the specification overlapping components that define the ester compound additive in a diesel fuel composition.  Applicant is reminded that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970).
Claims 1, 2, 4-22, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-20 and 22 of U.S. Patent No. 16/495797. Although the the present application and co-pending application claim and disclose throughout the specification overlapping components that define the ester compound additive in a diesel fuel composition.  Applicant is reminded that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12, 18, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkwell et al. (US 2005/0166447) hereinafter “Corkwell”.
Regarding Claims 1, 2, 4-6, 18, 21, 22 and 24
	Corkwell discloses in the abstract, a fuel composition comprises (a) a diesel fuel, (b) ethanol, (c) a surfactant, and optionally (d) a combustion improver. Methods employ the fuel composition to provide a stable fuel composition, to improve lubricity of a fuel composition and to reduce exhaust emissions of a compression-ignited internal combustion engine. 

a hydrocarbyl-substituted polycarboxylic acid or anhydride or derivative thereof. The hydrocarbyl substituent of the polycarboxylic surfactant component (c)(2) can have 4 to 20 carbon atoms and in other embodiments can have 6 to 18 carbon atoms, 8 to 18 carbon atoms, and 12 to 18 carbon atoms.  The hydrocarbyl substituent can be an aliphatic group to include an alkyl or an alkenyl group.  The hydrocarbyl-substituted polycarboxylic acid or anhydride is a hydrocarbyl-substituted succinic acid or anhydride, and in another embodiment the hydrocarbyl-substituted succinic acid or anhydride is an alkenylsuccinic acid or anhydride. Corkwell has met the polycarboxylic acid or anhydride of claims 1, 2, 4 and 6 of the present invention.  
Derivatives of the hydrocarbyl-substituted polycarboxylic acid or anhydride include a reaction product of the polycarboxylic acid or anhydride and an alcohol, an amine, an amino alcohol, an epoxide, or a mixture thereof. These derivatives can be prepared by well known methods. The alcohol can be a monohydric alcohol, a polyhydric alcohol, or a mixture thereof and includes alcohols such as ethanol, 2-ethyl-1-hexanol, ethylene glycol, glycerol and pentaerythritol.  Corkwell has met the polyhydric alcohol of claims 1 2 and 5 of the presently claimed invention.
Corkwell discloses in paragraph 0021, the fuel composition contains (a) a diesel fuel. Any diesel fuel that meets the requirements set forth in ASTM procedure D975. The diesel fuel can be a hydrocarbon fuel to include middle distillate fuels obtained from the refining of a petroleum or mineral oil source and fuels from a synthetic process such as a Fischer-Tropsch fuel from a Fischer-Tropsch process. Middle distillate fuels generally have a distillation temperature range of 121 to 371°C, which is greater than that of gasoline or naphtha with some overlap. 
Corkwell discloses in paragraph 0024, the fuel composition has stability by remaining or by tending to remain as a single phase under conditions encountered in storage and in use in a fuel system of a diesel engine. The fuel composition has improved lubricity by providing improved wear performance or a reduction in the wear of components in a fuel system of a diesel engine such as high pressure system comprising fuel injectors and rotary fuel pumps.
Corkwell discloses on paragraphs 0011-0013, the composition is to provide a phase stable and having improved lubricity ethanol-diesel fuel composition that reduces exhaust emissions of a compression-ignited internal combustion engine, meeting the limitation of claims 21 and 22 of the presently claimed invention. 
	Corkwell discloses in paragraph 0041, the fuel composition may contain other additives that are well known to those skilled in the art. These can include supplemental combustion improvers such as those mentioned hereinabove (cetane number improvers for diesel fuels such as alkyl nitrates), dyes, antioxidants such as hindered phenols, lubricity agents, cold flow improvers, dispersants, rust inhibitors such as alkylated succinic acids and anhydrides and corrosion inhibitors, and the like. The fuel composition of this invention may include a lead-containing or lead-free fuel, but usually includes a lead-free fuel, meeting the limitation of claim 24 of the presently claimed invention. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. (WO 02/002720 A2) hereinafter “Brewer”.
Regarding Claims 1 and 8-11
	Brewer discloses in the abstract, a method of increasing the lubricity of a liquid hydrocarbon fuel.
	Brewer discloses on page 6 paragraph 6, the hydrocarbon fuel comprises diesel fuels and heating oils will typically contain less than. 0.2% w/w sulphur and may contain, in addition to the additive compositions of this invention, any of the other additives commonly added as minor components, such as cetane improvers, cold flow improvers, detergent/dispersant additives, antifoam additives, dehazing additives, combustion improvers, antioxidants, etc.
	Brewer further discloses on page 7 paragraph 1, the compounds of formula (I) may for example be prepared by reacting an anhydride of formula

    PNG
    media_image1.png
    151
    231
    media_image1.png
    Greyscale

with an alcohol of formula R2OH and/or R3OH where R2 and R3 are as defined in Formula (I).   Brewer has met the limitations of claims 1 and 9 of the presently claimed invention.
Brewer discloses on page 2 paragraph 6, a class of esterified alkenyl succinic acids which, while demonstrating excellent performance as lubricity additives, also offer improved compatibilities with other fuel and lubricant additives and reduced carryover between fuels in the distribution system, for example fuel pipelines, tankers, etc., as measured by their improved water separation characteristics. Brewer discloses on page 2 paragraph 7 and page 3 paragraph 1, the compounds are represented by the general formula (I):

    PNG
    media_image2.png
    230
    376
    media_image2.png
    Greyscale

where R1 is a C10-C150 alkenyl group, such as an olefin or polyolefin, one of R2 and R3 is -OH or the residue of a C1-20 monohydroxy alcohol and the other of R2 and R3 is -OH or the residue of either a C1-20 monohydroxy alcohol or a C1-20 polyhydroxy alcohol, with the proviso that R2 and R3 are not both -OH.  Formula (I) of Brewer has met the claimed compounds of claims 8 and 11 of the presently claimed invention.
.
Claim(s) 1, 2, 7-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (EP 3075436 A1) hereinafter “Anderson”.
Regarding Claims 1, 2, 7-10 and 13-17
	Anderson discloses in the abstract, formulations of diesel exhaust fluid ("DEF") that include one or more functional additives and the use of such formulations for reducing deposits in the exhaust systems of engines that use DEF requiring Selective Catalytic Reduction ("SCR") catalysts are described.
	Anderson discloses in paragraph 0013, one functional additive comprises an adduct of an α-substituted succinic anhydride with a polyalkylene glycol, a polyalkylene glycol derivative, or a mixture thereof, and water, wherein the α-substituted succinic anhydride is a compound of formula (I):

    PNG
    media_image3.png
    134
    153
    media_image3.png
    Greyscale

wherein R1 is C8-C22alkyl, C8-C22alkenyl, or C6-C10arylalkl.  

Anderson discloses in paragraph 0055, the adducts of an α-substituted succinic anhydride with a polyalkylene glycol can be prepared by methods known to those skilled in the art. For example, approximately a 1:1, 2:1, or 1:2 molar equivalent of alkyl substituted succinic anhydride to polyalkylene glycol.
Anderson does not disclose the fuel composition having a sulfur content and therefore Anderson has met the limitation of the present invention of having less than 50 ppm of sulfur (less than 50 ppm encompasses zero). 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 1, 2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutkowski et al. (US 2006/0059770) hereinafter “Sutkowski”.
Regarding Claims 1, 2 and 19-20
	Sutkowski discloses in the abstract, the use of an additive composition to improve the conductivity of a fuel oil. The additive composition comprises a polymeric condensation product 
	Sutkowski discloses in paragraph 0034, the fuel oil may comprise atmospheric distillate or vacuum distillate, cracked gas oil, or a blend in any proportion of straight run and thermally and/or catalytically cracked distillates. The most common petroleum distillate fuels are kerosene, jet fuels, diesel fuels, heating oils and heavy fuel oils. 
	Sutkowski discloses in paragraphs 0108 and 0111, suitable lubricity enhancers include a mixture of one or more monohydric or polyhydric alcohol esters.  Sutkowski discloses in paragraph 0109, the carboxylic acid maybe a polycarboxylic acid.  Sutkowski discloses in paragraph 0110, the alcohol is advantageously a glycol, more advantageously an alkane or oxaalkane glycol, preferably ethylene glycol. The ester may be a partial ester of the polyhydric alcohol and may contain a free hydroxy group or groups; however, advantageously any acid groups not esterified by the glycol are capped by a monohydric alcohol, for example, methanol. It is within the scope of the invention to use two or more lubricity enhancers. 
	Sutkowski further discloses in paragraph 0088, one class of nitrogen containing ashless detergents comprises an acylated nitrogen compound, preferably having a hydrocarbyl substituent of at least 10 aliphatic carbon atoms, made by reacting a carboxylic acid acylating agent with at least one amine compound containing at least one --NH-group, said acylating agent being linked to said amino compound through an imido, amido, amidine or acyloxy ammonium linkage, the ratio of hydrocarbyl units to amine units being 1:1 to 2.5:1. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771